DETAILED ACTION
Claims 1, 2, and 4–21 are currently pending in this Office action.  Claims 8–21 are withdrawn as being directed to non-elected inventions.  Claim 3 stands canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6–8, filed 06/27/2022, with respect to the rejection(s) of:
claims 1, 4, 5, and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Mestan (WO 2016/149729 A1; US 2018/0051157 A1 as English equivalent); 
claims 1, 3, and 5–7 under 35 U.S.C. 102(a)(1) as being anticipated by Muco et al. (GB 2545440 A); 
claims 2 and 4 under 35 U.S.C. 103 as being unpatentable over Muco;
Claims 1 and 3–7 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10894878 B2
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Namely, the previous rejections are withdrawn in light of the amendment further defining EPDM in claim 1.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Interpretation
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).  MPEP 2111.02.
	 Present claim 1 lines 1–2 recites “A rubber composition for a cover layer of a hydraulic hose.”  For the purposes of the rejection of claims 1–7 below, the recitation “for a cover layer of a hydraulic hose” is interpreted as an intended use because the body of underlying claim 1 defines a structurally complete invention.

Claim Rejections - 35 USC § 103
Claim(s) 1 and 4–7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 0605843 A1).
	With respect to claim 1, Brown teaches a composition containing a mixture of EPDM and ethylene vinyl-acetate, wherein the EPDM has an ethylene content of about 45 to about 67 weight percent, a non-conjugated diene content of about 2 to about 6 weight percent, and the balance being propylene.  Claim 4.
	Brown differs from the present claim because it teaches an EPDM polymer comprising ethylene, propylene, and diene monomer contents each overlapping the presently claimed amount of each.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Brown teaches an EPDM wherein the ethylene, propylene, and diene monomer contents each overlapping the presently claimed amount of each, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a rubber composition as claimed.
	With respect to claim 4, Brown teaches an embodiment wherein the ethylene vinyl-acetate has a vinyl acetate content of about 40 to about 60 weight percent and the balance is ethylene.  claim 7.
	With respect to claim 5, Example 5 in Table 1 is a halogen-free composition containing a mixture of EPDM and ethylene vinyl-acetate.
	With respect to claim 6, Example 5 in Table 1 is a composition containing a mixture of 60 phr of ethylene vinyl-acetate and 40 phr of EPDM.  The broader disclosure teaches a mixture of about 60 to about 80 phr of ethylene vinyl-acetate and about 20 phr to about 40 phr of EPDM.  2:38–41.
	With respect to claim 7, Brown exemplifies carbon black as the reinforcing filler.  claim 2.  Example 5 in Table 1 is a composition containing ethylene vinyl-acetate, EPDM, and carbon black.

Dependency Upon a Rejected Claim
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art reference is Muco et al. (GB 2545440 A).  Muco teaches a rubber composition (Example 1) containing 65 parts per hundred parts of rubber (phr) ethylene vinyl acetate, 35 phr EPDM, 11.5 phr carbon black, 17 phr precipitated silica, 17 phr of dioctyl adipate (DOA), 5 phr zinc oxide, 121 phr aluminum hydroxide, 28 phr magnesium hydroxide, and other chemicals. Id. at 12, Table 1. Muco teaches including peroxide as curative as well as processing aids, antioxidants, and coagents as other additives. Id. at 8–9.  These ranges are within the claimed “around” ranges, but Muco differs from the present claim because its EPDM contains 30 to 40 percent by weight ethylene, 60 to 70 percent by weight propylene, and 3 to 5 percent by weight of diene, whereun the ethylene and propylene amounts are outside the presently claimed ranges of each. Id. at 8:9–12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763